DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group & Species I-A (Claims 1, 2 and 22) filed on 5/23/22 is acknowledged. First, the traversal is on the grounds that the restriction under PCT Rule 13.2 of MPEP lacks the requisite unity of invention by the examiner. In response, the applicants fail to cite the complete section of PCT Rule 13.2 of MPEP for the determination of “Unity of Invention’. Therefore, applicants are invited to review the complete determination of “Unity of Invention” under PCT Rule 13.2 of MPEP “An international application ..., makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description ...” and not asserted by the applicants that all the inventions have a common technical feature and the next two paragraphs in the section to determine the prior art as defined under PCT Rule 13.2.
Second, the examiner's response is that the species restriction is processed in view of the distinct limitations between species, not the common limitations as cited by the applicants about the subject matter of the “common special technical features”.
Third, the Restriction is done under 35 U.S.C. 121 and 372 of US national stage application, therefore the mutually exclusive characteristics of the species are in effect.
In summary, all the Species I-A to I-E and II-A to II-E are not part of an overlapping search, that do create serious burden to the examiner and this is found persuasive because the examiner has established a prima facie case, filed on 4/28/22, that the inventions of Species I-A to I-E and II-A to II-E (Claims 2 and 22-43) do have mutually exclusive characteristics under MPEP 806.04(f) where “one claim recites limitations which under the disclosure are found in a first species but not in second or other species, while another claim in second species recites the limitations disclosed only for the second species and not the first nor the other; and the mutually exclusive characteristics are patterned similarly in subsequent species”.
In accordance with MPEP § 803, the Examiner has demonstrated that the inventions of Species I-A to I-E and II-A to II-E are each distinct as claimed (filed on 4/28/22) and a serious burden would be placed on the examiner. The requirement is still deemed proper and is therefore made FINAL. Claims 23-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species. Applicants are required to cancel these nonelected Claims (23-43) or take other appropriate action. An Office Action on the merits of Claims 1, 2 and 22 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for manufacturing a stator”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshel et al (US 2019/0199184).
Regarding claim 1, Oshel et al teach a method for manufacturing a stator with a plurality of hairpin conductors arranged in slots of a stator core (Abstract), comprising the steps of: 
a. providing a stator core template or fixture (Fig. 22, 52A) having a number of radially and axially extending slots corresponding to the number of slots of the stator core [as the slots of the fixture align & match the slots of the stator core] (Para. 0051 & 0052), said slots of the stator core template having at least one of a circumferential width larger than the circumferential width of the slots of the stator core and a radial length larger than the radial length of the slots of the stator core [to accommodate the holding pins (53) and the hairpin (Fig. 2, 24)];
b. inserting at least one hairpin conductor (Fig. 2a, 21) into at least one of said slots of the stator core template (Fig. 9, 52A) such that said hairpin conductor is arranged at a first position within said slot, wherein in said first position the hairpin conductor is arranged differently than in the intended position in the stator core [due to retaining pins (Fig. 9, 53A; Para. 0055];
c. moving said hairpin conductor (Fig. 9; 23; Para. 0058) within said slot of said a stator core template (52A) from said first position [where the retaining pins (Fig. 9, 53A) are disengaged] to a second position [by having arms (24) at different slots of the fixture or template, by the engagement of the retaining pins (Fig. 12, 53A; Para. 0062 & 0063) and by the meshing of two fixtures (Fig. 5, 52A & 52B; Para. 0065);
d. repeating (Fig. 9 to Fig. 13, 2) the providing and the inserting for at least one additional hairpin conductor such as to form a first layer of a partial nest or a nest of hairpin conductors;
e. removing the partial nest or the nest of hairpin conductors from the stator core template (Fig. 16b, 2; Fig. 17, 106); and
f. inserting (Para. 0080) the nest or the partial nest into the slots of the stator core. 
Regarding claim 2, Oshel et al teach that in the moving, the hair pin conductor is radially moved within said slot of said stator core template such that it is arranged at a second position (Fig. 12; Para. 0062 & 0063) radially different from the first position (Fig. 9; 23; Para. 0058). 
Regarding claim 22, Oshel et al teach that the second position is inwardly from the first position [due to notches (Fig. 15, 60; Para. 0053, 0054 & 0055) to match the conductor ends from the template with the rotor slot design/layout].

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. 
The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 14, 2022